DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Status of Claims
2.	Claims 1-13 have been cancelled. Claims 14-33 have been submitted for examination and are pending.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. § 119(a)-(d).  The certified copy has been placed of record in the file.


Information Disclosure Statement
4.	The information disclosure statement (IDS) was submitted on 09/29/2020. The submission is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
5.	Claims 14, 16, 24 and 26 are objected to because of the following informalities:   
LIDAR as cited in claims 14 and 24 should be written out as “Laser Imaging, Detection, and Ranging” in the first occurrence. 
“CAD” as used in claims 16 and 26 is unclear what it is referred to. It should be written out as long form in the first occurrence. 
Appropriate correction is required.

CLAIM INTERPRETATION

6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a control device in claim 24. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	Claims 14-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ravichandran et al. (US 2018/0281796A1) (hereinafter Ravichandran).
	Regarding claim 14, Ravichandran discloses a method for operating a motor vehicle (e.g. see abstract; Figs. 1-2), comprising: 
(e.g. see Fig. 1, paragraphs 0081, 0167: LIDAR sensor 26 for capturing image data); 
	receiving a request signal (e.g. see paragraphs 0003-0005: request signal; Fig. 5: stop request 510) that indicates a quality for a determination of an orientation of a road user (e.g. see paragraphs 0013-0015: the request based on evaluating quality of one or more target locations; Fig. 4, paragraphs 0117, 0130-0136: quality determination process; abstract, paragraphs 0003, 0006, 0013: target location/orientation of the vehicle); and 
	determining the orientation of the road user (e.g. see abstract, paragraphs 0003, 0007, 0013: target location/orientation; also see paragraphs 0080-0082) based on a) the image data when the request signal indicates the quality is below a predetermined quality for the determination of the orientation of the road user (e.g. see paragraphs 0007, 0046: computing minimum quality threshold; Fig. 4, paragraphs 0136, 0160, 0182: below a specified minimum quality threshold 404; also see Fig. 5), or b) LIDAR data and the image data when the request signal indicates the quality is the predetermined quality (e.g. see Fig. 5, paragraphs 0137-0141: determining the Minimum Quality threshold).
	Regarding claim 15, Ravichandran discloses the method according to claim 14, further comprising inputting the image data into a machine learning program that outputs the orientation of the road user (e.g. see Fig. 2, paragraph 0108, 0141: machine learning algorithm and process).
	Regarding claim 16, Ravichandran discloses the method according to claim 15, further comprising training the machine learning program with training data based on CAD data sets (e.g. see Fig. 2, paragraph 0108, 0141: machine learning algorithm and process).
	Regarding claim 17, Ravichandran discloses the method according to claim 14, further comprising; 
	inputting the LIDAR data to an iterative closest point algorithm that outputs an orientation of the road user based on LIDAR data (e.g. see Fig. 1, paragraphs 0081, 0167: LIDAR sensor 26 for capturing image data; Fig. 2, paragraph 0108, 0141: machine learning algorithm and process); 
	inputting the image data into a machine learning program that outputs an orientation of the road user based on image data (e.g. see Fig. 1, paragraphs 0081, 0167: LIDAR sensor 26 for capturing image data; Fig. 2, paragraph 0108, 0141: machine learning algorithm and process); and 
	combining the outputs of the iterative closest point algorithm and the machine learning program to determine the orientation of the road user (e.g. see Fig. 1, paragraphs 0081, 0167: LIDAR sensor 26 for capturing image data; Fig. 2, paragraph 0108, 0141: machine learning algorithm and process).
	Regarding claim 18, Ravichandran discloses the method according to claim 14, further comprising upon determining a relevant portion of the LIDAR data based on the image data, determining orientation of the road user based on the relevant portion of the (e.g. see Fig. 1, paragraphs 0081, 0167: LIDAR sensor 26 for capturing image data; abstract, paragraphs 0003, 0006, 0013: target location/orientation of the vehicle; also see paragraphs 0080-0082).
	Regarding claim 19, Ravichandran discloses the method according to claim 14, further comprising determining the orientation of the road user additionally based on receiving, from another road user, the orientation of the road user (e.g. see Fig. 1, paragraphs 0081, 0167: LIDAR sensor 26 for capturing image data; abstract, paragraphs 0003, 0006, 0013: target location/orientation of the vehicle; also see paragraphs 0080-0082).
	Regarding claim 20, Ravichandran discloses the method according to claim 14, further comprising actuating a vehicle actuator based on the orientation of the road user (e.g. see paragraphs 0080-0082; also see paragraphs 0003, 0006, 0013: target location/orientation of the vehicle).
	Regarding claim 21, Ravichandran discloses the method according to claim 14, further comprising determining the quality based on an operation of a motor vehicle (e.g. see Fig. 4, paragraphs 0117, 0130-0136: quality determination process; (e.g. see Fig. 5, paragraphs 0137-0141: determining the Minimum Quality threshold)).
	Regarding claim 22, Ravichandran discloses the method according to claim 14, wherein the quality is a measure of a quantity of data (e.g. see paragraphs 0007, 0046: computing minimum quality threshold; Fig. 4, paragraphs 0136, 0160, 0182: below a specified minimum quality threshold 404; also see Fig. 5; Fig. 5, paragraphs 0137-0141: determining the Minimum Quality threshold).
	Regarding claim 23, Ravichandran discloses the method according to claim 14, wherein the road user is a motor vehicle (e.g. see abstract, paragraphs 0003, 0006, 0013: target location/orientation of the vehicle).
	Regarding claim 24, this claim is a system claim of a method version as applied to claim 1 above, wherein the system performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Ravichandran discloses a LIDAR sensor, a computer, processor, and memory (see Figs. 1-2).
	Regarding claim 25, it contains the limitations of claims 15 and 24, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 26, it contains the limitations of claims 16 and 25, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 27, it contains the limitations of claims 17 and 24, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 28, it contains the limitations of claims 18 and 24, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 29, it contains the limitations of claims 19 and 28, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 30, it contains the limitations of claims 20 and 24, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 31, it contains the limitations of claims 21 and 24, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 32, it contains the limitations of claims 22 and 24, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 33, it contains the limitations of claims 23 and 24, and is analyzed as previously discussed with respect to those claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486